Citation Nr: 0928996	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-21 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to July 
1974 and from November 1986 to October 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Veteran testified before the undersigned 
at the RO.

The procedural history of the Veteran's appeal is as follows.  
In March 2005, the RO denied the Veteran's claim of 
entitlement to service connection for depression, claimed as 
secondary to his service-connected disabilities.  In December 
2005, the RO denied the Veteran's claim of entitlement to 
service connection for PTSD.  In July 2006, the Veteran 
perfected the appeal of his claim of entitlement to service 
connection for major depressive disorder.  In an April 2009 
written statement, the Veteran indicated that he was 
submitting evidence in support of his claim of entitlement to 
a psychiatric condition, including PTSD.  While the Veteran 
did not specifically appeal the denial of his claim of 
entitlement to service connection for PTSD, the Board will 
consider it on appeal here, as a psychiatric condition.


FINDING OF FACT

PTSD is attributable to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.304(f) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  This decision 
represents a full grant of the benefits on appeal, and any 
discussion of the VCAA is unnecessary.


Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes a diagnosis of PTSD during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The Veteran's personnel records indicate that he served with 
the Medical Service Corps in 1967 and 1968.  His military 
occupational specialties during that time were Field Medical 
Assistant, Health Services Personnel Manager, Health Care 
Administrator, Patient Administration Officer, and Health 
Service Plans Operations.  His campaigns were listed as 
Vietnam Counter Offense Phase VII, Consolidation I, and 
Consolidation II.  His DD Form 214 indicates his primary 
specialty was Medical Registrar, and he had two years and six 
months of foreign or sea service.

Vet Center records dated from March 2005 to August 2005 show 
the Veteran was interviewed and diagnosed with PTSD.  He 
subsequently attended a PTSD support group.

VA outpatient records dated in 2005 show the Veteran was 
treated for major depressive disorder.

A September 2006 VA outpatient record shows a diagnosis of 
PTSD.  The Veteran had reported that, while in service, he 
worked in an evacuation unit that received injured soldiers 
and decided which should be evacuated out.  He saw many 
soldiers in very bad physical shape and some that were 
mutilated and severely injured.  He reported two other 
stressors having to do with his barracks being hit by a 
rocket and his jeep being fired upon.

During his April 2009 hearing, the Veteran indicated that, 
while in Vietnam, he was in charge of coordinating the 
reception and disposition of casualties.  He had to deal 
directly with patients to create an official record of their 
injuries.  He saw many traumatic amputations and had to 
identify body parts.

After reviewing the record, the Board finds that service 
connection for PTSD is warranted.  The Board concludes that 
the Veteran's personnel records verify his claimed stressor 
of having worked in the medical corps and dealing with 
numerous casualties.  We also find that the Veteran's in-
service events were determined to be some of the stressors 
leading to a diagnosis of PTSD in the 2005 Vet Center records 
and the September 2006 VA outpatient record.  As such, the 
Board finds that the claim should be granted.




ORDER

Service connection for PTSD is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


